Per Curiam.
Neither Taylor’s power of attorney to Smith given in connection with Taylor’s account in the Mechanics and Metals Bank nor Smith’s limited authority to indorse checks for deposit in the National City Bank authorized him to execute a general indorsement. (Standard Steam Specialty Co. v. Corn Exchange Bank, 220 N. Y. 478; Schmidt v. Garfield National Bank, 64 Hun, 298; affd., 138 N. Y. 631.) Such authority, moreover, cannot be implied from the fact that Smith on some other occasions indorsed checks in Taylor’s name and misapplied the proceeds, since this was done without Taylor’s knowledge or consent. (People v. Bank of North America, 75 N. Y. 547.) The indorsement on the check deposited in the defendant trust company was, therefore, forged and the defendant was justified in deducting the amount from the plaintiff’s assignor’s account.
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Levy, Callahan and Untekmyer, JJ.